Citation Nr: 0205803	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-28 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed chronic 
headaches.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture to the lateral malleolus 
and left fibula, currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to November 
1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
RO.  

In a December 1998 rating decision, the RO assigned an 
increased rating of 20 percent for the service-connected 
fracture residuals, effective on November 17, 1994.  

The case was remanded by the Board to the RO in April 2000 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have had a chronic headache 
disorder in service or for many years thereafter.  

2.  The veteran is not shown to have a current headache 
disability due to the demonstrated concussion injury or other 
event that happened in service.  

3.  The service-connected residuals of a fracture of the left 
lateral malleolus and fibula is shown to be manifested by 
complaints of pain and limitation of motion of the ankle; 
related malunion with an overall level of left ankle 
disability that more nearly approximates that of a marked 
degree is currently demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a chronic headache 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.307, 3.309 (2001).  

2.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of a fracture to the left 
lateral malleolus and fibula have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic Codes 
5003, 5010, 5262, 5270, 5271 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statements of the Case, 
Supplemental Statements of the Case and letters, as well as 
the April 2000 remand by the Board informed the appellant of 
the evidence needed to support his claims.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statements of the Case and 
Supplemental Statements of the Case as well as the Board's 
April 2000 remand informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim and he was 
afforded VA examinations in conjunction with these claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether he has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of her claim.  


I.  Service Connection

As noted hereinabove, the veteran contends, in essence, that 
his chronic headaches are due to a concussion suffered in an 
automobile accident in service.  

A careful review of the veteran's service medical records 
shows that, in October 1957, the veteran was treated for 
complaints of headache with fever, abdominal cramps, diarrhea 
and mild dry cough.  The veteran was treated symptomatically 
and given Terramycin empirically for 3 days with complete 
recovery.  The diagnosis was that of diarrhea of unknown 
cause.  

The only other complaint of headache during service was a 
February 1963 notation indicating headache associated with 
eye trouble for three days.  It was noted that the veteran 
was in no acute distress and the nature of the problem was 
not clear.  

The remainder of the veteran's service medical records were 
entirely negative findings referable to headaches, including 
the separation examination report from November 1964.  

The service medical records do indicate that the veteran was 
involved in an automobile accidence in March 1963.  Multiple 
lacerations and abrasions of the scalp, back, shoulder and 
legs were noted.  Although there were no complaints or 
findings of headaches associated with the automobile 
accident, a March 1963 Quantico Naval Hospital record shows a 
diagnosis of concussion of the brain.  

Also available for review were VA outpatient treatment 
reports which included references to treatment for headaches 
dating as far back as 1983.  

The veteran was afforded a VA examination in June 1988.  The 
examiner's impression was that of brain concussion by 
history.  

The veteran was afforded another VA examination in February 
1998.  The veteran continued to assert that his headaches, 
located at the right temporal and right anterior frontal 
region, had been present for thirty years.  The diagnosis was 
that of chronic daily headache, combination of migraine and 
tension headaches.  The examiner did not opine as to the 
etiology of the headaches.  

The veteran was afforded a VA examination in June 2000.  The 
examiner thoroughly reviewed the veteran's claims file and 
recorded the veteran's reported history of chronic headaches.  
According to the veteran, he had experienced headaches for 
the past 30 years.  The headache frequency was irregular, but 
occurred at least once per week.  His headache episodes were 
reported to last several hours or as long as three days.  

The headaches were usually right hemicranial over the right 
temporal area and occasionally retroauricular behind the 
right ear.  His headaches were occasionally associated with 
either vomiting or nausea.  Some events were associated with 
dizziness.  The veteran maintained that his headaches began 
following a cerebral concussion which occurred in 1963 while 
he was in service.  The veteran also maintained that he lost 
consciousness for three days following the accident.  

The examiner noted that the veteran's service medical records 
indicated that the veteran suffered a brain concussion in 
March 1963.  The examiner also noted that there was no 
mention of any loss of consciousness during his treatment 
following the accident and that there was no mention of 
headaches at a May 1963 follow-up examination.  

The examiner also noted that the veteran's February 1998 
computerized tomography (CT) scan of the brain was within 
normal limits.

The diagnostic impression was that of chronic headache 
disorder which most likely represents migraine of migraine 
variant.  Importantly, the examiner opined that the veteran's 
headache pattern did not meet the criteria for post-
concussional headache disorder.  Although he did have a 
concussion, he did not report headaches at that time and 
there was no documentation of headaches that occurred shortly 
after the injury.  

The VA examiner also opined that it was highly unlikely and 
medically very improbable to have a 30 year history of 
headaches following a cranial concussion.  According to the 
examiner, most post-concussional headaches usually resolved 
within several years following the proximate injury.  
Finally, the examiner noted that there was at least one event 
of the veteran presenting for medical consultation of 
headaches which antedated the motor vehicle accident.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain diseases, including other organic diseases of the 
nervous system, shall be granted service connection if 
manifested to a compensable degree during a one year 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Although the Board is cognizant of the veteran's assertion 
that his claimed headache disorder was incurred in or was 
aggravated by service, no competent evidence has been 
presented by him to support his own lay assertions.  The 
medical evidence that is of record does not show the presence 
of a chronic headache disorder in service or until the late 
1980's when complaints of headaches were reported in VA 
outpatient records.  

The Board is aware that the service medical records show that 
the veteran suffered a brain concussion during service.  
However, there were no complaints of headaches noted in 
service which were related to the concussion.  No complaints 
of headaches were noted when the veteran was separated from 
service in November 1964, and the medical evidence of record 
does not show complaints or treatment for headaches until 
over 20 years after service.  

Most importantly, the June 2000 VA examiner opine that (1) 
the veteran's current headache disorder did not meet the 
criteria for post-concussional headache disorder; and (2) 
that it was highly unlikely and medically very improbable to 
have a 30-year history of headaches following a cranial 
concussion, as most post-concussional headaches usually 
resolve within several years following the proximate injury.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for casually relating the development of the claimed 
headache disorder to disease or injury in service.  Absent 
competent evidence showing that he has current headache 
disability due to service, service connection must be denied.  

Accordingly, as the preponderance of the evidence is against 
the claim, the Board concludes that service connection for 
the claimed chronic headaches is not warranted.  


II.  Increased rating

The veteran asserts that his service-connected residuals of a 
fracture of the left lateral malleolus and fibula are severe 
enough to warrant a rating in excess of 20 percent.  

At the outset, the Board notes that the rating for the 
service-connected residuals of a fracture to the left lateral 
malleolus and fibula was increased from 10 percent to 20 
percent during the pendency of this appeal.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

Consequently, the matter of an increased rating for the 
residuals of a fracture of the left lateral malleolus and 
fibula remains in appellate status.  

Historically, service connection for residuals of a fracture 
of the left lateral malleolus and fibula was granted with a 
10 percent rating assigned in a July 1988 rating decision.  
In an April 1995 rating decision, the RO determined that an 
increased rating for the service-connected disability was not 
warranted.  The veteran timely appealed that determination.  

In conjunction with his appeal, the veteran was afforded a VA 
joints examination in September 1995.  The examination showed 
that the veteran was unable to walk on heels and toes.  He 
ambulated with a moderate limp favoring his left leg.  He did 
not use a prosthetic device to aid in ambulation.  There was 
mild swelling and deformity of the left lateral malleolus 
with tenderness over the left lateral malleolus.  

His painless range of motion of the ankles was noted to be as 
follows:  dorsiflexion on the  right to 15 degrees, on left 
to 5 degrees; plantar flexion on the right to 30 degrees, on 
the left to 20 degrees.  X-ray studies of the tibia and 
fibula showed normal left tibia and fibula in the left ankle 
joint.  

The diagnosis was that of residuals of trauma left ankle with 
limitation range of motion on the left ankle joint and mild 
quadriceps atrophy on the left.  

The veteran was afforded another VA examination in February 
1998.  On examination of the ankles, there was no swelling or 
edema on inspection.  Manipulation was not painful.  Both 
feet were rather normal.  His arches were well developed.  No 
calluses were noted.  

The range of motion of the toes was equal.  His painless 
range of motion of the ankles was as follows:  dorsiflexion 
was 0 to 20 degrees on the right and 0 to 15 degrees on the 
left; plantar flexion was 0 to 45 degrees on the right and 0 
to 35 degrees on the left.  X-ray studies of the ankles 
showed a small avulsion fraction of the left lateral 
malleolus.  The diagnosis was that of small avulsion fracture 
at the left lateral malleolus with limitation of range of 
motion.  

At the VA examination conducted in October 1998, the veteran 
indicated that he had pain in the left ankle after walking 
approximately 20 yards.  The veteran reported that he 
frequently sprained his ankle.  The pain was mostly with 
weight bearing.  

On examination, there was marked tenderness on palpation of 
the left external malleolus.  There was no swelling or 
deformity.  There was tenderness also on palpation of the 
lower third of the fibular on the left side.  The right ankle 
was nontender with range of motion of dorsiflexion 20 
degrees, plantar flexion 45 degrees.  

His range of motion of the left ankle was that of 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
X-ray studies showed a healed fracture of the left lateral 
malleolus.  There was a slight deformity of the proximal end 
of the left fibular and lateral malleolus due to old healed 
fracture.  Diagnosis was that of residuals, fracture of the 
left fibular and left lateral malleolus.  

The VA outpatient treatment reports showed continued 
complaints of recurrent pain and swelling in the left ankle.  

Another VA examination was held in June 2000.  The veteran 
continued to complain of having constant pain in the left 
ankle, aggravated by walking.  The veteran was able to walk 
with pain approximately 20 yards before stopping.  He had 
swelling of the left ankle most of the time and stiffness in 
the evenings and mornings.  

The veteran reported that he sprained his ankle often, which 
then led to flare-ups of more pain and swelling than usual, 
about once every 2 weeks, lasting 2 to 3 days.  During flare-
ups, the veteran used a cane for short-distance walking.  The 
veteran reported that the left ankle got easily fatigued due 
to pain.  

On examination, the veteran was unable to walk with tip-toe 
and heels, mainly due to pain in the left ankle.  On 
inspection of the ankle joints and comparison with the other 
ankle, there was some swelling in the left ankle.  
Manipulation of the ankles showed pain along the distal 
fibula and left lateral malleolus.  His pedal pulses were 
palpable.  The color of feet was good and warm.  

The veteran's arches were noted to be well developed.  There 
was no restriction in movement of the toes.  There was a mild 
crepitation with movement of the left ankle joint.  The range 
of motion of the ankles, painless, was that of dorsiflexion 
on the left from 0 to 10 degrees and from 10 to 15 degrees 
with passive motion being painful; right wide painless 0 to 
45 degrees.  

The ankle plantar flexion was painless on the left side from 
0 to 20 degrees and from 20 to 25 degrees with passive motion 
and severe pain; right side was painless from 0 to 45 
degrees.  The veteran was asked to do several minutes of 
dorsiflexion and plantar flexion of the ankles and when he 
showed signs of fatigue, the range of motion was re-
evaluated.  His dorsiflexion on the left side decreased to 
painless at 0 to 5 degrees and plantar flexion was painless 
at 0 to 15 degrees.  On the right side they remained 
essentially unchanged.  

X-ray studies of the left ankle including mortise view 
reported slight deformity of the left lateral malleolus due 
to old healed fracture.  The diagnosis was that of residual 
fracture, left lateral malleolus and lower fibula with 
limitation of motion and pain.  

The VA examiner added that the veteran had objective evidence 
of pain during manipulation of the left ankle, swelling of 
the ankle and crepitation indicating arthritis causing pain.  
The veteran did not exhibit incoordination, but showed 
evidence of weakness and fatigability.  

The history of the veteran's disability has been reviewed, as 
noted hereinabove, but the more recent evidence is the most 
relevant to his claim for an increased rating.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

In rating the service-connected residuals of a fracture of 
the left lateral malleolus and fibula, all applicable 
Diagnostic Codes must be considered to include Diagnostic 
Codes 5010, 5262, 5270 and 5271.  

The Board notes that the June 2000 VA examiner indicated that 
the veteran had pain in the left ankle due to arthritis.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In this case, however, entitlement to a compensable 
limitation of the left ankle has already been established.  
Currently, the veteran's service-connected right ankle 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, for limitation of motion of the ankle, and a 20 percent 
rating is assigned (representing the maximum rating available 
under that Diagnostic Code) consistent with a level of 
impairment reflective of marked impairment of motion.  

Disability ratings in excess of 20 percent are available 
under Diagnostic Code 5262, if there is nonunion of tibia and 
fibula or malunion of tibia and fibula with marked ankle 
disability or under Diagnostic Code 5270, if the ankle is 
ankylosed.  

Based on the entire evidence of record, as discussed 
hereinabove, the Board finds that the veteran's service- 
connected residuals of a fracture of the left malleolus and 
fibula are shown to more nearly approximate a disability 
picture that is consistent with that of malunion with marked 
ankle disability under Diagnostic Code 5262.  

In particular, the veteran continues to experience 
significant pain, weakness, instability, stiffness, 
discomfort and swelling of the ankle and now is shown to have 
additional functional impairment due to pain on flare-ups and 
excess fatigability.  Thus, the provisions of 38 C.F.R. § 
4.40, 4.45, and 4.59 do provide a basis for a higher rating 
than that currently assigned.  See DeLuca v Brown, 8 Vet. 
App. 202 (1995).  

Accordingly, based on its review of the evidence of record, 
the Board finds that a 30 percent rating is for application 
in this case in rating the service-connected residuals of the 
fracture of the left malleolus and fibula.  



ORDER

Service connection for a chronic headache disability is 
denied.  

An increased rating of 30 percent for the service-connected 
residuals of the fracture of the left malleolus and fibula is 
granted, subject to regulations controlling disbursement of 
VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

